Name: Council Decision (EU) 2019/963 of 6 June 2019 appointing one alternate member of the Management Board of the European Agency for Safety and Health at Work for France
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2019-06-13

 13.6.2019 EN Official Journal of the European Union L 156/3 COUNCIL DECISION (EU) 2019/963 of 6 June 2019 appointing one alternate member of the Management Board of the European Agency for Safety and Health at Work for France THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2019/126 of the European Parliament and of the Council of 16 January 2019 establishing the European Agency for Safety and Health at Work (EU-OSHA), and repealing Council Regulation (EC) No 2062/94 (1), and in particular Article 4 thereof, Having regard to the lists of candidates submitted to the Council by the Governments of the Member States and by the employees' and the employers' organisations, Having regard to the lists of members and alternate members of the Advisory Committee on Safety and Health at Work, Whereas: (1) By its Decision of 9 April 2019 (2), the Council appointed the members and alternate members of the Management Board of the European Agency for Safety and Health at Work for the period from 1 April 2019 to 31 March 2023. (2) The employers' organisation BusinessEurope has submitted a nomination for one post to be filled for France, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed alternate member of the Management Board of the European Agency for Safety and Health at Work for the period ending on 31 March 2023: REPRESENTATIVES OF EMPLOYERS' ORGANISATIONS Country Member Alternate member France Mr Franck GAMBELLI Article 2 The Council shall appoint the members and alternate members not yet nominated at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) OJ L 30, 31.1.2019, p. 58. (2) Council Decision of 9 April 2019 appointing the members and alternate members of the Management Board of the European Agency for Safety and Health at Work (EU-OSHA) (OJ C 135, 11.4.2019, p 7).